DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 & 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 2005/008615).

With regard to claims 1-4, 6, 8 & 9, Rose, in Figures 1 & 2, discloses a system for reducing inrush current (Abstract teaches that a voltage and current are regulated to ensure that the load does not draw a large current) to an electronic component (102), the system comprising; a power supply (110), the power supply providing power at multiple non-zero voltages (paragraph 0011); and the electronic component (102); wherein, when the electronic component is connected to the power supply (via wire 114), the power supply provides a first non-zero voltage (5V as taught in paragraph 0020) to the electronic component and, in (re claim 1), wherein the first voltage is a sleep mode voltage for the electronic component (paragraph 0020 teaches that the initial voltage is a low voltage which can be interpreted as a sleep mode voltage as it is the minimum voltage required to operate the memory but the rest of the circuit would require a higher power to operate) (re claim 2), wherein the first voltage is a variable voltage based on available capacity in the power supply (it is taught that the first voltage is set by the voltage adjustment component 200 and the voltage would necessarily be based on the capacity of the power supply as it could not be higher than the available capacity) (re claim 3), wherein the signal from the electronic component is a voltage derived from the first non-zero voltage (the signal is a data signal from the memory element 216 which is provided power from the line 210, paragraph 0021) (re claim 4), wherein the power supply provides a third voltage to the electronic component in response to a second signal from the electronic component, wherein the third voltage is higher than the first voltage and second voltage (as seen in Table 1, there are at least three voltage levels in response to three signal) (re claim 6), wherein the second voltage is an operating voltage for the electronic component (paragraph 0021) (re claim 8), wherein the signal is provided automatically by the electronic component upon receiving the first non-zero voltage from the power supply (paragraphs 0020-0021) (re claim 9).

With regard to claims 10-12, Rose, in Figures 1 & 2, discloses a method of protecting electronics, the method comprising: in response to detecting an outlet (118) powered by a power supply (110) being open circuit, providing a voltage to the outlet, with the power supply, that is a non-zero (5V), sleep-mode voltage (paragraph 0020 teaches that the initial voltage is a low voltage which can be interpreted as a sleep mode voltage as it is the minimum voltage (re claim 10), wherein the signal is derived from a voltage on a power rail (208 & 210 and paragraph 0021) (re claim 11), wherein the second, higher voltage is an active state voltage of the electronic component (as seen in table 1 and paragraph 0021) (re claim 12). 

With regard to claims 13-15, Rose, in Figures 1-3, discloses a connector (118) for protecting against hot plug events, the connection comprising: an array of electrical contacts (as seen in Fig. 3), the array of electrical contacts comprising: a first power contact (300) located at a first end of the array: and a control contact (306) located at a second end of the array, the second end and first end of the array being separated by a length of the array, wherein when the connector is not connected, a first non-zero voltage level (5V) is provided by a power supply (110) in electrical communication with the connector, when the first power contact and the control contact are connected, the power supply increases the voltage provided to a second, higher voltage (as seen in Table 1), and wherein the first non-zero voltage provided by the power supply provides a signal detected on the power contact (paragraph 0020-0021) (re claim 13), wherein the array comprises a plurality of power contacts (300 & 302) (re claim 14), wherein the array of electrical contacts is a linear array of one side of pin-socket connectors (as seen in Fig. 3, the pins can be said to be in a linear configuration) (re claim 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rose.

With regard to Claim 7, Rose discloses the claimed invention except that the second voltage is at least twice the first voltage.   It would have been obvious to one of ordinary skill in the art at the time the invention was made to set a voltage for the first and second voltage based on the power needs of the load, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with the signal from the electronic component is formed using an AND operation on a plurality of outputs from the electronic component, wherein the plurality of outputs comprise two connections of a multiple connection pin and the power from the power supply to the electronic 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel (US 2008/0088177) teaches a system similar to Applicant’s invention wherein a variable power supply initially supplies a low voltage to a load and then increases the voltage once it is detected that a load is connected.
										
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Scott Bauer/Primary Examiner, Art Unit 2839